Citation Nr: 0934422	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for gynecomastia.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arteriosclerotic 
heart disease with history of myocardial infarction and 
hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle 
degenerative joint disease and left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to 
December 1946.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran was first denied service connection for heart 
disease in a July 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Veteran appealed the decision to the Board of 
Veterans' Appeals (Board), which denied the claim of service 
connection for heart disease with hypertension in a July 1992 
decision.  In March 1993, September 1993, and December 1995 
rating decisions, the Louisville RO denied the Veteran's 
petition to reopen the previously denied claim for service 
connection for heart disease, finding that no new and 
material evidence had been received.  The Veteran again 
appealed the decision to the Board, which denied the petition 
to reopen in a June 1996 decision, finding that no new and 
material evidence had been received.  

The Louisville RO denied the Veteran's claim for service 
connection for a left leg disability in December 1991.  The 
RO denied the Veteran's petition to reopen the previously 
denied claims for heart disease with hypertension and a left 
ankle disorder with osteomyelitis of the left leg in a June 
2000 decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, September 2005, and 
March 2008 decisions by the Louisville RO.  In the February 
2003 decision, the RO denied the Veteran's petition to reopen 
his previously denied claim for arteriosclerotic heart 
disease with history of myocardial infarction and 
hypertension.  In the September 2005 decision, the RO denied 
the Veteran's claims for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a kidney 
disorder and gynecomastia.  In the March 2008 decision, the 
RO denied the Veteran's petition to reopen his claim for left 
ankle degenerative joint disease and left leg disability.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2009.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the Veteran's claims for service 
connection for arteriosclerotic heart disease with history of 
myocardial infarction and hypertension and for left ankle 
degenerative joint disease and left leg disability.  This is 
so because the issue goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate the claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claims 
for service connection for arteriosclerotic heart disease 
with history of myocardial infarction and hypertension and 
for left ankle degenerative joint disease and left leg 
disability as claims to reopen.

The decision below addresses the Veteran's claims for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder and 
gynecomastia, and his petitions to reopen his previously 
denied claims for service connection for arteriosclerotic 
heart disease with history of myocardial infarction and 
hypertension and for left ankle degenerative joint disease 
and left leg disability.  Consideration of the merits of the 
Veteran's claims for service connection for arteriosclerotic 
heart disease with history of myocardial infarction and 
hypertension and for left ankle degenerative joint disease 
and left leg disability is deferred pending completion of the 
development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran does not have additional disability in the 
form of a kidney disorder that was caused by VA hospital care 
or medical or surgical treatment or examination of the 
Veteran.

2.  The Veteran does not have additional disability in the 
form of gynecomastia that was caused by VA hospital care or 
medical or surgical treatment or examination of the Veteran.

3.  The RO denied the Veteran's petition to reopen a 
previously denied claim for service connection for heart 
disease with hypertension in June 2000.  The Veteran did not 
appeal that decision.

4.  Evidence received since the June 2000 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for arteriosclerotic heart disease with 
history of myocardial infarction and hypertension, and it 
raises a reasonable possibility of substantiating the 
underlying claim.

5.  The RO denied the Veteran's petition to reopen a 
previously denied claim for a left ankle and leg disorder in 
a June 2000 decision.  The Veteran did not appeal that 
decision.

6.  Evidence received since the June 2000 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for left ankle degenerative joint disease 
and left leg disability, and it raises a reasonable 
possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a kidney disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.361, 
17.32 (2008).

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for gynecomastia have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.361, 
17.32 (2008).

3.  A June 2000 RO decision that denied the Veteran's 
petition to reopen a previously denied claim for service 
connection for heart disease with hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2008).

4.  Since the prior final denial of the Veteran's petition to 
reopen his previously denied claim for service connection for 
heart disease, new and material evidence has been received; 
hence, the requirements to reopen the claim of service 
connection for arteriosclerotic heart disease with history of 
myocardial infarction and hypertension have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  A June 2000 RO decision that denied the Veteran's 
petition to reopen a previously denied claim for service 
connection for a left ankle and leg disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2008).

6.  Since the prior final denial of the Veteran's petition to 
reopen his previously denied claim for service connection for 
a left ankle and leg disorder, new and material evidence has 
been received; hence, the requirements to reopen the claim of 
service connection for left ankle degenerative joint disease 
and left leg disability have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the claims on appeal has been 
accomplished.  In this respect, through a July 2005 notice 
letter, the RO notified the Veteran of the legal criteria 
governing his claims and the evidence that had been 
considered in connection with his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2005 letter.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Although notice regarding an award of an effective 
date or rating criteria has not been provided, the Board does 
not now have such issues before it.  See, e. g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran has submitted evidence in support of his 
claim, and the medical records pertaining to the Veteran's VA 
care have been obtain and associated with the claims file.  
Additionally, the RO has obtained VA medical examination with 
respect to the claims on appeal.  Otherwise, neither the 
Veteran nor his representative has alleged that there are any 
outstanding medical records probative of the Veteran's claims 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the Veteran's claims for 
entitlement to service connection for arteriosclerotic heart 
disease with history of myocardial infarction and 
hypertension and for left ankle degenerative joint disease 
and left leg disability, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the 
Veteran's claims.  This is so because the Board is taking 
action favorable to the Veteran in reopening his service 
connection claims on appeal.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 
Fed. Reg. 49,747 (1992).

II. Analysis

A.  Entitlement to Compensation Benefits under 38 U.S.C.A. 
§ 1151

The Veteran asserts that he has additional disability as a 
result of VA treatment.  Specifically, he alleges that he 
developed a kidney disorder and gynecomastia after he was 
prescribed drugs, including Zocor and Ranitidine, as 
treatment for his heart disability at the Louisville, 
Kentucky, VA Medical Center (VAMC), including as part of a 
clinical trial of medications to treat heart disability.  
Thus, the Veteran contends that compensation benefits under 
38 U.S.C.A. § 1151 are warranted.  The claim was received by 
the RO in July 2005.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability.  Merely showing that 
a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2008), Informed Consent, 
a section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment must 
explain, in language understandable to the patient or 
surrogate, the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time. 38 C.F.R. § 17.32(c).  Finally, the 
consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
60 calendar days.  38 C.F.R. § 17.32(d).

After a review of the evidence in this Veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. § 
1151, for additional disability in the form of a kidney 
disorder or gynecomastia as a result of VA hospital care or 
medical or surgical treatment or examination, including 
prescriptions given to the Veteran for drugs, including Zocor 
and Ranitidine, is not warranted because the greater weight 
of the evidence demonstrates that the Veteran in fact has no 
additional disability.

The evidence shows that the Veteran's VA physicians 
prescribed him both Zocor and Ranitidine, as well as multiple 
other medications, at various times over the course of his 
treatment at the Louisville VAMC.  Treatment records from the 
Veteran's ongoing treatment at the Louisville VAMC reflect 
that he initially complained of swelling and tenderness of 
his breasts in June 2004, at which time his primary care 
physician diagnosed him with gynecomastia.  He was given a 
mammogram in July 2004, which returned normal results, and he 
had normal estrogen levels.  A treatment note from a December 
2004 visit with the Veteran's primary care provider reflects 
that the Veteran was assigned a diagnosis of gynecomastia, 
which the physician indicated was secondary to Zocor.  
However, treatment notes from February 2005 indicate that the 
Veteran was taken off Zocor, with no relief of symptoms.  A 
treatment note from October 2005 notes that the Veteran was 
taken off omeprazole due to complaints of breast enlargement.  
Since that time, the Veteran has continued to complain of 
breast enlargement to his VA primary care provider.  

The Veteran's primary care physician submitted a statement in 
July 2005 indicating that the Veteran had complained of 
breast enlargement in June 2004 and was subsequently taken 
off Zocor.  When that did not improve the symptoms, the 
physician stated that she re-started Zocor and stopped 
omeprazole, which appeared to improve the symptoms.  A 
treatment note from the Veteran's primary care physician in 
July 2005 notes that the Veteran "complained of 
gynecomastia" in June 2004, which she identified as 
secondary to either Zocor, Zantac, or another proton-pump 
inhibitor drug.  The primary care physician submitted a 
further statement in October 2006 in which she stated her 
belief that "gynecomastia developed in [the Veteran] from a 
medication likely to be Ranitidine or Zocor."  In addition, 
a Louisville VAMC clinical pharmacist added a note to the 
Veteran's record in September 2006 stating that there was 
"no evidence of statins causing the described adverse 
effects."

The Veteran was provided a VA examination in July 2005.  At 
that examination, the Veteran specifically informed the 
examining physician that he had "no kidney disorder," and 
the examiner noted that testing from the Veteran's treatment 
record showed no abnormalities.  The examiner noted that he 
performed a careful physical examination of the Veteran in 
multiple positions, as did a senior VA specializing in 
endocrinology.  Neither physician found any evidence of 
gynecomastia.  The examiner noted that the Veteran was 
"markedly obese," and thus his breasts were "concomitantly 
enlarged."  On physical examination, the Veteran was found 
to have "no palpable subareolar breast tissue, i.e. no true 
gynecomastia."  Physical examination further revealed no 
other abnormalities or enlarged nodes.  The examiner noted 
that he did not review the claims file but was able to review 
the electronic VAMC treatment record in its entirety.  

The Veteran has further submitted a statement that appears to 
be the discharge report of a January 2006 emergency visit to 
a private facility, at which time he was apparently assigned 
a diagnosis of mild gynecomastia and obesity, although no 
records of the emergency treatment are present in the file to 
confirm that the diagnosis was made pursuant to physical 
examination.  Similarly, the Veteran has submitted 
handwritten notes from what appears to be a February 2006 
treatment visit with a physician at the same private 
facility, which reflects the physician's notation of "some 
breast enlargement" and assigns a diagnosis of gynecomastia 
but does not indicate that the physician conducted physical 
examination of the Veteran to confirm the existence of any 
palpable subareolar breast tissue.  That physician also noted 
that breast enlargement was not uncommon in men as they age.  
Additionally, the Veteran underwent a mammogram at the 
private facility in October 2006, which returned normal 
results.

The Veteran was afforded a videoconference hearing in 
February 2009.  At that time, he contended that the drugs he 
was given at the VAMC-Zocor and Ranitidine, among others-
caused him to develop gynecomastia and a kidney disorder.  He 
complained specifically that his breasts grew enlarged and 
occasionally leaked and that he was experiencing nocturia 
multiple times per night.  

The Board acknowledges the Veteran's contention that he 
currently suffers from gynecomastia and a kidney disorder, 
which he argues constitute additional disability under 38 
U.S.C.A. § 1151.  The Board acknowledges that at several 
points in the record, the Veteran's VAMC primary care 
physician and a private physician have assigned a diagnosis 
of "gynecomastia" to the Veteran's complaints of breast 
enlargement.  However, the Board finds persuasive the 
findings of the July 2005 VA examiner, who not only conducted 
a thorough physical examination and review of the Veteran's 
VAMC treatment record but also sought the second opinion of a 
senior VA endocrinologist, who also performed physical 
examination of the Veteran.  Together, the two physicians 
reached the conclusion that the Veteran did not in fact have 
palpable subareolar breast tissue, or "true gynecomastia," 
attributing the enlargement instead to the Veteran's "marked 
obesity."  There is no evidence in the VAMC treatment record 
that the Veteran's primary care physician conducted a 
physical examination of the Veteran or otherwise determined 
at any point that his complaints of breast enlargement 
stemmed from true gynecomastia, with palpable subareolar 
breast tissue, as opposed to enlargement of the breasts due 
to age and obesity.  Furthermore, regarding the Veteran's 
claim of additional disability in the form a kidney disorder, 
the Board notes that the record is silent as to any diagnosis 
of or treatment for kidney disease.  To the contrary, the 
sole record addressing kidney disease-a September 2000 
treatment note from the Louisville VAMC-reflects that the 
Veteran had "no voiding complaints" and was found to have 
no kidney problems.  Further, at his July 2005 VA 
examination, the Veteran reported to the examiner that he 
knew of no kidney disorder and had no kidney complaints.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  For the reasons set forth 
below, the Board is thus satisfied that the July 2005 VA 
examiner's opinion is adequate for deciding this appeal and 
is more persuasive than the statements of the Veteran's VAMC 
primary care physician or the 2006 private treatment 
provider.

As discussed above, the Board notes that the July 2005 VA 
medical examination clearly indicates that the Veteran does 
not currently suffer from true gynecomastia.  The VA examiner 
conducted a thorough physical examination of the Veteran, 
evaluating his breasts from multiple positions both sitting 
and standing, and called in an endocrinology specialist to 
confirm his findings that the Veteran does not have 
gynecomastia-which requires palpable subareolar breast 
tissue.  The examination report reflects that the examiner 
solicited a history from the Veteran in addition to examining 
his medical treatment records and clearly understood the 
medical question being asked by VA.  Additionally, the 
examiner offered a rationale for the opinion that the Veteran 
does not currently suffer from gynecomastia, in that the 
Veteran's breast enlargement was due instead to his marked 
obesity.  Thus, in this case, when weighing the evidence of 
record, the Board finds the medical opinion of the VA 
examiner more probative on the question of the diagnosis of 
the Veteran's claimed gynecomastia.  In so finding, the Board 
reiterates that the VA examiner's opinion was based on a 
review of the Veteran's treatment record, his reported 
history, and a thorough clinical evaluation, including 
physical examination and consultation with a specialist in 
endocrinology.  

Because the diagnosis of a claimed disorder such as 
gynecomastia is a medical question requiring expertise, the 
Board relies upon the July 2005 VA examiner's opinion in 
making its determination.  The private records submitted by 
the Veteran, as well as the statements from his primary care 
physician, do not indicate that either treatment provider 
conducted thorough physical examination to confirm the 
presence of palpable subareolar breast tissue to confirm an 
impression of gynecomastia.  Thus, in arriving at a decision 
as to whether the Veteran currently suffers from additional 
disability in the form of gynecomastia, the Board finds 
compelling the medical opinion provided by the VA examiner in 
July 2005.

In sum, the Board finds that the Veteran does not suffer from 
gynecomastia, as opposed to enlargement of the breasts due to 
obesity, as noted by the VA examiner and the senior VA 
endocrinologist at the July 2005 VA examination.  Further, 
there is no indication that the Veteran current suffers from 
any kidney disability; in fact, when asked at the July 2005 
VA examination, the Veteran specifically denied having any 
kidney problems, and testing reviewed at that examination 
revealed no abnormalities of the kidneys.  For these reasons, 
the Board finds that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151, for additional 
disability as caused by hospital care or medical or surgical 
treatment or examination by VA, have not been met.  38 
U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361.

In light of these findings, the Board does not reach the 
question of whether claimed additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination because the Veteran does 
not have additional disability that was caused by VA hospital 
care or medical or surgical treatment or examination of the 
Veteran, including VA physicians' prescription of Zocor and 
Ranitidine to treat the Veteran's heart disability.  For the 
same reason, the Board does not reach the question of whether 
claimed additional disability was proximately caused by an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2009).

While the Board does not doubt the sincerity of the Veteran's 
beliefs regarding his claims on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Veteran's assertions alone, while considered by 
the Board, cannot provide a basis for a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence weighs against the claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

B.  Petitions to Reopen 

In a June 2000 rating decision, the RO denied the Veteran's 
petitions to reopen previously denied claims for service 
connection for heart disease with hypertension and a left 
lower extremity disorder.  The Veteran was notified of the 
decision but did not perfect an appeal.  Thus, the decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
In January 2002, the Veteran sought to reopen his claim for 
service connection for heart disease, identified as 
arteriosclerotic heart disease with history of myocardial 
infarction and hypertension.  In October 2007, the Veteran 
sought to reopen his claim for service connection for left 
lower extremity disability, identified as left ankle 
degenerative joint disease and left leg disability.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions to the regulation, 
which relate to receipt of additional service department 
records, affects the Veteran's pending claims.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent of the claims for service connection was the June 
2000 RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Veteran filed his original application for service 
connection for heart disease with hypertension in May 1991.  
The RO denied the claim in a July 1991 rating decision.  The 
Veteran appealed the decision to the Board, which denied the 
claim in a July 1992 decision.  In March 1993, September 
1993, and December 1995 rating decisions, the RO denied the 
Veteran's petition to reopen the previously denied claim.  
The Veteran again appealed the decision to the Board, which 
denied the petition to reopen in a June 1996 decision.  In 
addition, the Veteran filed a claim for service connection 
for a left leg disability in November 1991, which the RO 
denied in December 1991.  The RO further denied the Veteran's 
petition to reopen the previously denied claims of service 
connection for heart disease with hypertension and a left leg 
disorder in a June 2000 decision.  The Veteran did not 
perfect an appeal of this decision, which became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran was seen at the 
Louisville VAMC in April 2009, at which time his treating 
physician elicited a history from the Veteran and diagnosed 
him with hypertension and "chronic left ankle arthritis" in 
the left leg.  The treating physician opined that the 
Veteran's hypertension was likely related to his time on 
active duty, given the Veteran's diastolic blood pressure 
reading of 90, taken at his separation medical examination in 
November 1945.  The examiner further opined that the 
Veteran's arthritis of the left ankle "probably should be 
considered service-connected" given the Veteran's statement 
that he first developed osteomyelitis in the ankle while 
stationed in Italy on active duty.  

As such, the Board finds that the Veteran's treating VA 
physician's April 2009 treatment note is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds that treatment note is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claims.  
In this regard, the Board notes that in the June 2000 
decision, the RO denied the Veteran's petition to reopen the 
previously denied claims because it was unable to verify a 
relationship between the Veteran's claimed conditions and 
active duty.  Prior to the April 2009 VAMC physician's 
statement, the Veteran had not provided any medical evidence 
suggesting a link between his claimed heart and left lower 
extremity disorders and his time in service.  The statement, 
however, indicates that the Veteran's claimed hypertension 
and left ankle degenerative disease may be related to active 
duty.  Because it provides medical evidence addressing a 
possible etiological link between the Veteran's claimed heart 
and left lower extremity disabilities and his time in 
service, this statement adds to the record in a way that it 
should be considered new and material.  The Board thus finds 
that the Veteran's treating VA physician's April 2009 
statement relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the Veteran's 
treating VA physician's April 2009 statements regarding a 
possible nexus between the Veteran's claimed disabilities and 
service, has been submitted, the Board finds that the 
criteria for reopening the claims for service connection for 
arteriosclerotic heart disease with history of myocardial 
infarction and hypertension and for left ankle degenerative 
joint disease and left leg disability have been met.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a kidney disorder is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for gynecomastia is denied.

New and material evidence to reopen the claim of service 
connection for arteriosclerotic heart disease with history of 
myocardial infarction and hypertension has been received; to 
this limited extent, the appeal of this issue is granted.

New and material evidence to reopen the claim of service 
connection for left ankle degenerative joint disease and left 
leg disability has been received; to this limited extent, the 
appeal of this issue is granted.




REMAND

In light of the Board's conclusion that the claims for 
service connection are reopened, the claims must be 
considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's 
claims.

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuries he suffered during 
service or current symptoms of a heart or lower extremity 
disability.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  See id.   

Review of the Veteran's claims file reveals that the service 
treatment records are silent as to treatment for or 
complaints of heart problems or an injury to the left leg or 
ankle during service.  Medical examinations conducted in 
November 1945, however, indicate that his diastolic blood 
pressure was read as 90 at that time.  His musculoskeletal 
system was noted to be normal.  Relevant post-service medical 
records consist of treatment records from the Louisville 
VAMC, as well as VA examinations conducted in May 1983, April 
1986, and October 2007.  Private treatment records from 
January 1958 document that the Veteran was treated for 
traumatic arthritis of the left ankle; however, available 
medical records do not address the nature of the underlying 
trauma.  VA examinations in 1983 and 1986 reflect the 
Veteran's report that he injured his left ankle while 
employed as a jockey in the late 1940s or early 1950s.  He 
also reported at his May 1983 VA examination that his heart 
condition began in 1973 or 1974.  

Treatment records from the Veteran's ongoing treatment at the 
Louisville VAMC reflect that he has been diagnosed with 
arteriosclerotic heart disease with a history of myocardial 
infarction and hypertension and is currently receiving 
treatment for both his heart disease and hypertension at that 
facility.  Treatment records further reflect the Veteran's 
reported history of having developed osteomyelitis of the 
left ankle in the 1940's, while he was on active duty.  
Pursuant to this report, the Veteran's primary care physician 
noted in a December 2007 treatment note that she did not find 
his current left ankle pain and arthritis to be clinically 
related to osteomyelitis.  

Report of an October 2007 VA orthopedic examination reflects 
that the Veteran complained of straining his left ankle in 
1946, while on active duty, and of experiencing pain in the 
ankle since that time.  The Veteran further reported that the 
ankle began to swell and drain in the late 1940s and that he 
was told that he had a "bone infection."  Radiological 
examination revealed that the Veteran had "posttraumatic vs. 
possible osteomyelitis of his left ankle."  The examiner 
noted multiple studies that had been conducted of the 
Veteran's left ankle, including bone imagery study conducted 
in September 2007 that revealed possible osteomyelitis and 
gallium imagery study that showed abnormalities "most likely 
due to acute inflammation or acute infection involving the 
left ankle region."  The examiner diagnosed the Veteran with 
degenerative joint disease and inflammation of the left ankle 
but did not offer an etiological opinion.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such an injury during service, or 
symptoms of a current heart or lower extremity disability.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he injured 
his left ankle while in service and that he had pain in his 
ankle and heart problems during service that have continued 
to the present.  The Board notes that the Veteran is 
qualified, as a lay person, to report that he suffered pain 
or injury during service that has continued to the present.  
See Savage, 10 Vet. App. at 495.  However, he is not 
competent to provide a medical opinion as to the onset of any 
current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the Veteran has stated that he has had heart 
and ankle problems that have continued and worsened since his 
period of active duty.  As the Veteran is competent to 
testify to observable facts, such as in-service pain or 
injury and the continuity of symptoms from his time in 
service to the present, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on these issues and must therefore remand to obtain 
medical examination and nexus opinions regarding the etiology 
of the Veteran's currently diagnosed arteriosclerotic heart 
disease with history of myocardial infarction and 
hypertension as well as his left ankle degenerative joint 
disease and left leg disability.  See McLendon, 20 Vet. App. 
79.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it 
must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; 
see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  The Board notes in addition that the failure of 
the physician to provide a basis for his or her opinion goes 
to the weight or credibility of the evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Here, although the October 2007 VA examiner addressed the 
presence of current left ankle disability, the examiner did 
not provide any opinion as to a relationship between the 
Veteran's currently diagnosed disability and his time in 
service.  Because the examiner did not provide a medical 
nexus opinion concerning the Veteran's left ankle disability, 
the examination is inadequate for VA purposes.  See 38 C.F.R. 
§ 4.2 (2008) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (noting that a medical examination 
report must contain clear conclusions with supporting data 
and a reasoned medical explanation connecting the two); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.

In light of the above considerations, the Board concludes 
that another medical examination and opinion are needed.  
Under these circumstances, evidentiary development is needed 
to fully and fairly evaluate the Veteran's claim of service 
connection for arteriosclerotic heart disease with history of 
myocardial infarction and hypertension and for left ankle 
degenerative joint disease and left leg disability.  
38 U.S.C.A. § 5103A (West 2008).  The Veteran must be 
provided a physical examination of the cardiovascular system 
and the left leg and ankle.  In opining as to whether the 
Veteran's currently diagnosed heart disability is related to 
his time in service, the examiner must pay particular 
attention to the Veteran's complaints that he had high blood 
pressure at his November 1945 examination and was treated for 
other heart problems during service, as well as to his 
assertions of continuity of symptomatology since service.  
The examiner must include a well-reasoned medical opinion 
addressing the nature and etiology of the Veteran's diagnosed 
heart disability and the medical probabilities that any 
diagnosed heart disability is related to the Veteran's time 
in service.  The examiner must also include a well-reasoned 
medical opinion addressing the nature and etiology of any 
diagnosed left leg or ankle disability and the medical 
probabilities that any such disability is related to the 
Veteran's time in service, paying particular attention to the 
Veteran's claims that the disability is related to an injury 
he sustained to his left ankle while on active duty.  The 
Veteran's treating VA physician's April 2009 statements must 
be specifically addressed in the context of any negative 
opinion related to the Veteran's claimed disabilities.  The 
examiner's opinions must be based upon consideration of the 
Veteran's documented medical history and assertions through 
review of the claims file.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization to 
enable any additional pertinent evidence 
to be obtained relating to the Veteran's 
claimed arteriosclerotic heart disease 
with history of myocardial infarction and 
hypertension and for left ankle 
degenerative joint disease and left leg 
disability.  The Veteran must also be 
invited to submit any pertinent evidence 
in his possession.  The AOJ must explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

2.  After securing any additional 
records, the Veteran must be scheduled 
for cardiovascular and orthopedic VA 
examinations.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiners, 
and the reports of examination must 
include discussion of the Veteran's 
documented medical history and 
assertions.  The Veteran must be advised 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  The 
examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  All appropriate tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail.

Cardiovascular Examination- The Veteran 
must be scheduled for examination 
regarding his arteriosclerotic heart 
disease with history of myocardial 
infarction and hypertension.  The entire 
claims file, to include a complete copy 
of this remand, must be made available 
and reviewed by the examiner.  The 
examiner must elicit the Veteran's 
history regarding the identified 
arteriosclerotic heart disease with 
history of myocardial infarction and 
hypertension.  Following a clinical 
evaluation of the Veteran, including a 
review of the claims file, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any currently diagnosed 
arteriosclerotic heart disease with 
history of myocardial infarction or 
hypertension is directly related to the 
Veteran's period of military service.  
The examiner must specifically address 
the Veteran's contentions that he has 
suffered from heart problems since 
service, and the Veteran's diastolic 
blood pressure reading of 90 at the time 
of a November 1945 examination must be 
addressed.  The examiner must set forth 
all examination findings, along with the 
complete rationale for the opinions 
expressed.

Orthopedic Examination-The Veteran must 
be scheduled for examination of his left 
ankle and left leg.  The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The examiner 
must elicit the Veteran's history 
regarding the identified disability.  
Following a clinical evaluation of the 
Veteran, including radiological 
examination, and a review of the claims 
file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed left ankle or leg disability is 
related to the Veteran's period of 
military service.  The examiner must 
specifically address the Veteran's 
contentions that he first injured his 
left ankle in service and has had 
problems with the joint since that time.  
The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that the 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the RO 
must re-adjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


